Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 1 of 9




 WHITEHEAD DECLARATION
                                             EXHIBIT S
              Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 2 of 9


                             POLICY and PROCEDURE MANUAL                                     NUMBER;

GO®
Corrections
                             CHAPTER: Detainee Services and Programs
                                                                                               5.1.2

                                                                                        SUPERSEDES:
                             TITLE: Voluntary Work Program                                4/20/2010
         Northwest
      Detention Center
                             RELATED ACA STANDARDS:                                      EFFECTIVE:
                             4-ALDF-5C-06, 5C-08 through 5C-12, 6B-02,                    4/13/2015
                             6B-03, and 7E-03


         PURPOSE:

         The purpose of this policy is to set forth the procedures governing the voluntary work program at
         the Northwest Detention Center.


II       DEFINITION(S):

         Classification Level:         A detainee's security level as determined by background and reason
                                       for confinement.


         Work Assignment;              An occupational activity (work) for which a detainee may volunteer
                                       and be paid a daily stipend.


Ill      POLICY:

         It is the policy of The Northwest Detention Center to maintain a voluntary work program that
         provides detainees the opportunity to earn a daily stipend. All work details will be performed in
         compliance with all Occupational Health Administration standards.


IV.      PROCEDURES:

                 Voluntary Work Program

                         Detainees who are physically and mentally able to work will be provided the
                         opportunity to participate in the voluntary work program.


                 2.      The detainee's classification level determines the type of work assignment for
                         which he / she is eligible.

                         High detainees will not be given work opportunities outside their housing units.


                 4       General work assignments do not require specific skills. Examples of work
                         assignments and corresponding classification levels are as follows:

         B.      Work Assignment                                                     Level


                 1.      Kitchen Worker                                              Low - Medium High
                 2.      Recreation / / Barber                                       Low - Medium High
                                                                                                  Page 1 ofS


                                                     Exhibit
                                                    Witness    Tl^l
                                                     Date      USER                            GEO-Nwauzor 016419
      Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 3 of 9


                                POLICY AND PROCEDURE MANUAL                          NUMBER: 5.1.2

Tha GEO Group, Inc.




                                                                                   IP
                      Living area (janitorial, server, laundry)


            4         Evening workers (facility janitorial)

                                                                                                          iiiH i
            5.        Laundry                                                           •   " "   1 V U




            NOTE:
            1)        Detainees who are released from Disciplinary Segregation may not be considered for a
                      work assignment until they have shown a positive period of adjustment.


    C.      Voluntary Work Program Objectives

            Through the voluntary work Program:

                      Physically and mentally able detainees are gainfully employed while contributing to
                      the orderly operation of the facility.

                      Essential operations and services improve through the productivity of detainees

                      Inactivity-induced idleness and disciplinary-code violations are reduced.


    D.      Required Work Assignments

            Work assignments are voluntary. However, all detainees are responsible for personal
            housekeeping.

            Detainees are required to maintain their immediate living areas in a neat and orderly
            manner. This involves making their bunk beds daily, stacking loose papers, keeping the
            floor free of debris or clutter, and hanging / draping no articles of clothing, pictures,
            keepsakes, or other objects from beds, overhead lighting fixtures, or other furniture.


    E.      Voluntary Special Details

            Detainees may volunteer for the temporary work details that occasionally arise. The work,
            which generally last from several hours to several days, may involve removing debris, and
            other such activities that contribute to the community.


            Detainee Selection

            The following general procedures apply:

                      Detainee submits a work request requesting a work assignment.
                                                                                                           Page 2 of B




                                                                                                      GEO-Nwauzor 016420
          Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 4 of 9


                               POLICY AND PROCEDURE MANUAL                             NUMBER: 5.1.2

THB GEO Group, Inc.




                           :,^in.Wc

                      Supervisor.

                      The work program supervisor will review the detainee's detention file to review /
                      confirm his/her classification status and other relevant documents.


                      Detainees will be offered the requested work assignment when it is available and in
                      the order requests were received so long as all minimum requirements for the detail
                      are met.


                      Detainees requesting specific jobs that arc not available at the time of the request
                      will be placed on an ongoing waiting list in the order requests were received. The
                      waiting list will be maintained by the work program supervisor and distributed as
                      necessary.

             6.       The supervisor will inquire from other staff about the detainee's attitude and
                      behavior. The results of these inquiries may have a factor in the selection process.

                      Staff will explain the rules and regulations as well as privileges relating to the
                      detainee work status. The detainee is required to sign a "Voluntary Work Program
                      Agreement" form before every new job assignment. Completed "Agreements" will
                      be filed in the detainee's detention file.

                      The supervisor will assess the detainee's language skills as it affects the detainee's
                      ability to perform the specific job requirements. To the extent possible, work
                      opportunities should be provided to detainees who are able to communicate with
                      the supervising staff effectively and in a manner that does not compromise safety
                      and security.


             The primary factors in hiring a detainee as a worker will be his / her classification level and
             the specific requirements of the job.


     G.      Discrimination in Hiring Detainee Workers


             Volunteer detainees are not to be denied work opportunities based on detainee's race.
                                         ,ei

     H.      Physically and Mentally Challenged Detainees


             The Northwest Detention Center maintains custody of physically and mentally challenged
             detainees whose disabilities range from minor to debilitating. While some of these
             individuals medical restrictions will prevent them from working, those with less severe


                                                                                                  Page .> of 8




                                                                                              GEO-Nwauzor 016421
      Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 5 of 9


                              POLICY AND PROCEDURE MANUAL                           NUMBER: 5.1.2

Th» GEO Group, Inc.



            disabilities will have the opportunity to participate in the voluntary work program, in
            appropriate work projects.

            The designated staff member assigned to oversee the volunteer work program will consider
            the precise limitations of a disabled individual before rejecting certain work assignments.
            Expediency or convenience will not justify the rejection of a detainee who, with reasonable
            accommodation, can perform the essential function of the work involved. In disputed
            cases, the official will consult with the medical director before making any assignments.


            Hours of Work

            Detainees participating in the volunteer work program arc required to work as scheduled.


            The normal schedule workday for a detainee employed full-time is a maximum of 8 hours.
            Detainees who wish to participate in the work program will not be permitted to work in
            excess of 8 hours daily, 40 hours weekly.

            Unexcused absences from work or unsatisfactory work performance may result in removal
            from the voluntary work program.


            Number of Details in One Day

            A detainee may participate in only one work detail per day.

    K       Facilities That Detain Criminal Aliens


            A detainee cannot work until the Classification process is complete.


    L.      Compensation

            Detainees receive monetary compensation for work performed The stipend is % 1.00 per
            day to be paid the following business day. A detainee must submit a claim for non­
            payment within 14 business days of the date in question. All pay must be verified prior to
            credit being received. Detainees may request a copy of their personal account once per
            week.

    M.      Removal of Detainee from Work Detail


            A detainee may be removed from a work detail for cause. Upon removing a detainee from
            a work detail, a written justification will be placed in the detainee's detention file.
            Some of the reasons for removal are:

                      Unsatisfactory performance.


                                                                                              Page 4 of 8




                                                                                           GEO-Nwauzor 016422
         Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 6 of 9


                               POLICY AND PROCEDURE MANUAL                             NUMBER: 5.1.2
The GEO Group, Inc.



                      Disruptive behavior, threats to security, etc.


                      Infraction of a facility rule, regulation or policy, leading to removal from a work
                      detail as a sanction imposed by the Institutional Disciplinary Panel.

            4         Physical inability to perform all functions required by the job, whether because of a
                      lack of strength or a medical condition. Such detainees may be removed from a
                      work detail to prevent future injuries. If the detainee's performance is otherwise
                      acceptable, he/she may be considered for other assignments.

                      Detainee may file a grievance to the Facility Administrator or local Field Office
                      Director if they believe they were unfairly removed from work, in accordance with
                      standard "6.2 Grievance System."

    N.      Detainee Responsibility


            The Detainee Handbook will provide information and direction for the work program.

            The detainees will perform all assigned tasks diligently and conscientiously. Removal
            from the work detail and / or disciplinary action may result when a detainee evades
            attendance or encourages others to do so.


            The detainee will exercise care in performing assigned work, using safety equipment and
            other precautions in accordance with the work supervisor's instructions. In the event of a
            work-related injury, the detainee is to notify the work supervisor, who will immediately
            implement injury-response procedures.


    0.      Detainee Training and Safety


            Northwest Detention Center complies with all applicable health and safety regulations and
            standards.


            Department heads, in conjunction with the training officer, must develop and institute
            appropriate training programs for all detainee workers.


                      The Voluntary Work Program shall operate in compliance with the following:


                      a.      Occupational Safety and Health Administration (OSHA) regulations;
                      b.      National Fire Protection Association 101 Life Safety Code;
                      c.      American Correctional Association Standards for Adult Local Detention
                              Facilities, current edition: and
                      d.      International Council Codes (ICC) .




                                                                                                 Page 5 of8




                                                                                              GEO-Nwauzor 016423
      Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 7 of 9


                               POLICY AND PROCEDURE MANUAL                             NUMBER: 5.1.2

The GEO Group, Inc.


                      Upon the detainee's assignment to a job or detail, the supervisor will provide
                      instructions regarding safe work methods and, if relevant, safety requirements
                      pertaining to hazardous materials. The supervisor will demonstrate safety features
                      and practices. Workers are to learn to recognize hazards in the workplace, to
                      understand the protective devices and clothing provided, and to report deficiencies
                      to their supervisors. Staff and detainees that do not read English will not be
                      authorized to work with hazardous materials. Detainees will undertake no job
                      assignment before signing a "Volunteer Work Program Agreement" form that,
                      among other things, confirms that the detainee has received and understood training
                      from the supervisor about the work detail. This agreement is placed in the
                      detainee's detention file.

                      Medical staff will ensure detainees are medically screened and certified before
                      undertaking a food service assignment.


            4         Staff will provide detainees with safety equipment that meets OSHA and other
                      standards associated with the task performed.


    P.      Detainee Injury and Reporting Procedures

            If a detainee is injured while performing his / her work assignment, the following is to
            apply:

                      The detail supervisor will immediately notify the facility medical staff.

                      First Aid will be administered when necessary.

                      Medical staff will determine what treatment is necessary and where that treatment
                      will be provided.

                      The work supervisor will complete a detainee Information Report and submit it to
                      the Associate Warden for review and processing. A copy of this report will be
                      place in the detainee's file. Medical staff will create their own record and place a
                      copy in the detainee's medical file.


                      A detainee may not return to work until cleared by medical staff.

            6.        Immediate notification to ICE/ERG of detainee work related injury.




                                                                                                  Page (> of 8




                                                                                             GEO-Nwauzor 016424
         Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 8 of 9


                           POLICY AND PROCEDURE MANUAL                   NUMBER: 5.1.2
  The GEO Group, Inc.



REFERENCES:
U.S. Department of Homeland Security, Contract HSCEDM-I0-D-0000I, Section J. Statement of Work

ICE Performance Based National Detention Standards, Part 5, Activities 5.8 - Voluntary Work
Program-

THE GEO GROUP INC. Policy 13.1.4 titled "Inmate Work"




REVIEWED/REVISED                                                      DATE:
                        Warden

                                                                                 Page 7 of 8




                                                                              GEO-Nwauzor 016425
        Case 3:17-cv-05769-RJB Document 223-19 Filed 01/02/20 Page 9 of 9


                            POLICY AND PROCEDURE MANUAL         NUMBER: 5.1.2

  The GEO Group, Inc.




                                                              DATE:
                        ICE Assistant Field Office Director


REVIEWED/RE VISED                                             DATE:
                        Warden


                                                              DATE:
                        ICE Assistant Field Office Director


REVIEWED/RE VISED                                             DATE:
                        Warden


                                                              DATE:
                        ICE Assistant Field Office Director


REVIEWED/RE VISED                                             DATE:
                        Warden


                                                              DATE:
                        ICE Assistant Field Office Director


REVIEWED/RE VISED                                             DATE:
                        Warden



                                                              DATE:
                        ICE Assistant Field Office Director




                                                                        Page 8 of 8




                                                                      GEO-Nwauzor 016426
